          Case 1:16-cr-00372-VEC Document 210 Filed 08/31/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 8/31/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :       16-CR-372 (VEC)
                                                                :
 DERRICK FRANKS,                                                :            ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a violation of supervised release hearing is currently scheduled for

September 3, 2020 at 2:00;

        IT IS HEREBY ORDERED: The sentencing will take place in Courtroom 518 of the

Thurgood Marshall Courthouse, 40 Foley Square, New York, New York, 10007. Members of

the public may appear for the hearing by calling (888) 363-4749, using the access code 3121171

and the security code 0372.



SO ORDERED.

Dated: August 31, 2020
      New York, NY

                                                                    ___________________________
                                                                    VALERIE CAPRONI
                                                                    United States District Judge
